Citation Nr: 1448452	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-31 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an effective date prior to December 21, 2010, for the award of entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, the RO in Oakland, California denied entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

Thereafter, the Veteran's claims file was transferred to the RO in Waco, Texas.  In a June 2012 rating decision, the Waco RO granted entitlement to service connection for tinnitus, effective December 21, 2010.  The Veteran was provided notice of that decision in a letter dated August 2, 2012.  In a July 2013 statement located in the Veteran's VBMS electronic claims file, he expressed disagreement with the effective date assigned for the award of service connection for tinnitus.  His claims file has since been transferred to the RO in Oakland, California.  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for recurrent bilateral ear infections due to use of hearing aids, and dizziness and loss of balance, to include as secondary to bilateral hearing loss and tinnitus, have been raised by the Veteran during the September 2014 Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for bilateral hearing loss, and an effective date prior to December 21, 2010, for the award of service connection for tinnitus.  

As to the Veteran's bilateral hearing loss disability, he essentially contends that it is more severe than is indicated by the 10 percent disability rating currently in effect.  During the Septembers 2014 Travel Board hearing, he stated that his hearing was most recently evaluated in March 2014 at the Menlo Park division of the Palo Alto VA Health Care System.  VA treatment records were most recently obtained from that facility on August 6, 2013.  Accordingly, a remand is necessary to obtain ongoing, identified, and relevant VA treatment records from the Menlo Park division of the Palo Alto VA Health Care System dating since August 2013.

In addition, a remanded is needed in order for the Agency of Original Jurisdiction (AOJ) to issue the Veteran a SOC on the matter of entitlement to an effective date prior to December 21, 2010 for service connection for tinnitus.  As was described in the Introduction, the Veteran timely disputed the effective date assigned for his tinnitus disability in the June 2012 rating decision.  A SOC pertaining to that issue has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the Agency of Original Jurisdiction (AOJ) may issue a SOC on this matter.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) to the Veteran regarding his claim for an effective date prior to December 21, 2010 for the award of service connection for tinnitus.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning the claim.

2. Obtain and associate with the claims file any ongoing VA audiological treatment records, to include numeric findings on audiometric evaluations, from the Menlo Park Division of the Palo Alto VAHCS dating since August 2013; the Dallas VAMC since June 2012; and the North California VAHCS, to include the Oakland and Martinez VAOPCs. dating since June 2012.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and he must be afforded an opportunity to respond.

3. Following completion of the above, review the newly obtained records and conduct any additionally indicated development, to include affording the Veteran another VA audiology examination if deemed necessary for the adjudication of his claim for increase for bilateral hearing loss.  If an examination is scheduled, the examiner should document any functional effects the Veteran's bilateral hearing loss has his usual daily activities and employability.   

4. Following completion of the above, re-adjudicate the rating issue on appeal.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



